                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

TAWNI OSBORNE                                                                                          PLAINTIFF

V.                                                                               NO. 3:17-CV-246-DMB-JMV

CAITLIN KLINE; and
ALFA INSURANCE COMPANY                                                                             DEFENDANTS


                                          ORDER CLOSING CASE

         On August 4, 2019, a document was filed in this case “pursuant to Rule 41(a)(1)(A)(ii) of

the Federal Rules of Civil Procedure”1 in which the parties stipulate that “all matters in

controversy have been compromised and settled … and that all claims against Defendants be

dismissed in their entirety, with prejudice.” Doc. #63. Accordingly, this case is CLOSED.

         SO ORDERED, this 8th day of August, 2019.

                                                                /s/Debra M. Brown
                                                                UNITED STATES DISTRICT JUDGE




1
 Though the document’s title, “Notice of Voluntary Dismissal with Prejudice,” may suggest it was filed pursuant to
Rule 41(a)(1)(A)(i), the substance of the document and the timing of its filing make clear it was filed pursuant to Rule
41(a)(1)(A)(ii).
